Citation Nr: 0740115	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  06-17 373	)	DATE
	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for status post right 
tarsal navicular fracture, currently evaluated at 10 percent.

2.  Entitlement to service connection for traumatic arthritis 
of the right ankle, left knee, and lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to April 
1988. 

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and June 2006 rating 
decisions by the Jackson, Mississippi, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
entitlement to the benefits currently sought on appeal.  

A hearing on these matters was held before the undersigned 
Veterans Law Judge on October 23, 2007.  The hearing 
transcript has been associated with the file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records indicate that the veteran was treated 
for a right ankle sprain, a left knee injury, and a low back 
sprain.  There were no findings of arthritis in service.  VA 
and private clinical records dated from 2006-2007 reflect 
diagnoses of degenerative changes in the right ankle, left 
knee, and lumbar spine.  There are no medical opinions of 
record reflecting the cause of these disabilities.  

Further, the most recent VA examination in connection with 
the veteran's claim for an increased rating for status post 
right tarsal navicular fracture was conducted in March 2005.  
Since that time, the veteran has received treatment for 
pertinent disability and claims that it has increased in 
severity.  Private treatment records have been submitted, but 
the veteran testified at his Board hearing that he also 
received treatment at the Hattiesburg clinic within the past 
year.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment records 
from the VA outpatient clinic in 
Hattiesburg that are dated from January 
2006 to present and associate them with 
the claims folder.  

2.  Schedule an examination to determine 
the nature and etiology of any traumatic 
arthritis of the right ankle, left knee or 
lumbar spine.  All necessary tests and 
studies should be conducted.  The examiner 
should review the claims folder prior to 
the examination and should indicate on the 
examination report that he or she has 
reviewed the claims folder.  A copy of 
this remand should also be provided to the 
examiner.

For each finding of any traumatic 
arthritis of the right ankle, left knee or 
lumbar spine, the examiner should provide 
an opinion as to whether there is a 50 
percent probability or greater that it is 
related to service.  A complete rationale 
should be provided for any proffered 
opinion and the examiner should reconcile 
any findings with the service medical 
records contained in the manila envelope 
in the claims folder.

3.  Schedule the veteran for an examination 
to determine the current severity of his 
status post right tarsal navicular fracture.  
The claims folder must be made available to 
the examiner for review.  Active and passive 
range of motion studies should be performed 
and results reported.  The examiner should 
comment on any additional functional 
impairment due to pain on motion when 
evaluating the severity of the disability.  
Functional loss must be supported by 
adequate pathology and evidenced by the 
visible behavior of the claimant.    

4.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the veteran and his representative 
must be provided a supplemental statement of 
the case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
